In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
Nos. 16‐1690, ‐1692 
AVENTINE RENEWABLE ENERGY, INC., 
                                                  Plaintiff‐Appellant, 

                                  v. 

GLACIAL LAKES ENERGY, LLC, and ABERDEEN ENERGY, LLC, 
                                    Defendants‐Appellees. 
                     ____________________ 

         Appeals from the United States District Court for the 
                      Central District of Illinois. 
        Nos. 1:13‐cv‐01391, ‐01392 — Michael M. Mihm, Judge. 
                     ____________________ 

  ARGUED NOVEMBER 8, 2016 — DECIDED DECEMBER 14, 2016 
                  ____________________ 
    Before WOOD, Chief Judge, and POSNER and ROVNER, Cir‐
cuit Judges. 
    POSNER,  Circuit  Judge.  The  plaintiff,  Aventine,  is  a  dis‐
tributor of ethanol, a common additive to gasoline. The two 
defendants, affiliated companies that for the sake of simplici‐
ty  we’ll  pretend  are  one  and  call  Glacial,  manufacture  and 
sell  ethanol.  The  disputants  are  of  diverse  citizenship,  and 
have agreed that the law applicable to their dispute is that of 
New York State. 
2                                              Nos. 16‐1690, ‐1692        


    Until  2009,  Aventine  bought  ethanol  from  Glacial  and 
distributed it, but in January of that year the parties executed 
“termination  agreements.”  The  agreements  required  Aven‐
tine to pay Glacial $898,000 (we round to the nearest $1000) 
for  ethanol  that  Aventine  had  received  from  Glacial  before 
the termination date specified in the agreements but had not 
yet paid for (the parties call the payments that Aventine was 
required to make “true‐up payments”) and required Glacial 
to  pay  Aventine  $1,250,000  for  commissions  that  Glacial 
would have had to pay Aventine for marketing the  ethanol 
that Aventine had agreed to buy from it. In addition Glacial 
agreed  to  assume  Aventine’s  leases  from  Union  Tank  Car 
Company  of  473  railcars  used  for  transporting  ethanol; 
trembling  on  the  brim  of bankruptcy,  Aventine  didn’t  need 
railcars any more. 
    Glacial used the railcars between February 23 and April 7 
(Aventine  declared  bankruptcy  on  April  7)  without  reim‐
bursing Aventine for the lease payments that Aventine owed 
Union  Tank,  a  sum  exceeding  $500,000,  which  Aventine 
could not afford to pay. When Aventine declared bankrupt‐
cy,  Glacial  owed  it  some  $1,600,000  for  marketing  commis‐
sions  and  railcar  leases  while  Aventine  owed  Glacial  some 
$900,000  for  the  ethanol  it  had  bought  from  Glacial  before 
the  termination  date  specified  in  the  termination  agree‐
ments.  Netting  the  two  debts  would  have  resulted  in  Gla‐
cial’s  paying  Aventine  $700,000.  But  because,  or  at  least  os‐
tensibly  because,  Aventine  either  couldn’t  or  wouldn’t  pay 
Glacial any part of the $900,000 that Aventine owed it, Gla‐
cial  refused  to  pay  Aventine  the  $700,000—or  indeed  any‐
thing,  while  continuing  to  use  the  railcars  Aventine  had 
transferred to it. 
Nos. 16‐1690, ‐1692                                                 3 


    Further bypassing Aventine, Glacial made a deal to lease 
the  railcars  from  Union  Tank.  Although  the  termination 
agreements required Glacial if it wanted to use the railcars to 
secure a release of Aventine from its Union Tank leases, Gla‐
cial didn’t do that and as a result Aventine was required as 
part of its bankruptcy plan to make good on what it owed to 
Union Tank—to the tune of almost $2.3 million worth of Av‐
entine stock. 
    Why wasn’t the dispute resolved in the bankruptcy pro‐
ceeding?  Glacial  wouldn’t  have  filed  a  claim  in  bankruptcy 
court,  because  a  claim  is  a  right  to  payment,  11  U.S.C. 
§ 101(5)(A),  and  Glacial  was  a  net  loser  under  the  termina‐
tion  agreements.  Had  it  filed  a  claim  Aventine  would  have 
responded  with  defenses  and  a  counterclaim.  See  28  U.S.C. 
§ 157(b)(2)(C), (c)(1); Stern v. Marshall, 131 S. Ct. 2594 (2011). 
Aventine could have initiated an adversarial proceeding but 
didn’t need to, since its bankruptcy plan explicitly preserved 
its cause of action, along with Glacial’s right of setoff. 
    Still  owed  lots  of  money  by  Glacial,  after  going  through 
bankruptcy Aventine sued it in an Illinois state court (Aven‐
tine is a citizen of Illinois). Glacial removed the suit to feder‐
al district court, which granted summary judgment for Gla‐
cial on  the  ground that while  it would be “unjust” to allow 
Glacial  “to avoid any liability” to  Aventine, the latter’s  fail‐
ure to make the true‐up payments “dooms the Plaintiff[,] as 
performance is an essential element of its claim for breach of 
contract.” But to place all the onus on Glacial as the district 
judge did was mistaken, as both parties had defaulted on the 
obligations  they’d  agreed  to  in  the  termination  agreements. 
Aventine  had  just  happened  to  sue  first—unsurprisingly 
since it was owed more by Glacial than it owed Glacial. 
4                                                Nos. 16‐1690, ‐1692         


     The district judge ignored the law of New York (which as 
we  said  the  parties  agree  governs  their  dispute),  under 
which a party cannot “at the same time treat the contract as 
broken  and  as  subsisting,”  Strasbourger  v.  Leerburger,  134 
N.E. 834, 835 (N.Y. 1922), which is what Glacial did by using 
the  railcars  while  insisting  that  Aventine  cannot  sue  for 
breach of contract. Applying New York law the Second Cir‐
cuit has held that a party’s “refusal to perform its end of the 
bargain” after it has affirmed a contract by continuing to ac‐
cept its benefits is “impermissible.” ARP Films, Inc. v. Marvel 
Entertainment Group, Inc., 952 F.2d 643, 649 (2d Cir. 1991); see 
also  McDonald’s  Corp.  v.  Robert  A.  Makin,  Inc.,  653  F.  Supp. 
401, 403 (W.D.N.Y. 1986). Or as the great Judge Cardozo put 
it, a sales contract kept alive “remains alive as much for the 
benefit  of  the  buyer  as  for  the  benefit  of  the  seller.  …  The 
buyer  may  now  insist  that  the  seller’s  misconduct  shall  be 
cast in the balance with its own. ... If the defendant never re‐
tracted  its  unlawful  claim  of  right,  the  like  is  true  of  the 
plaintiff.  The  one  as  much  as  the  other  is  chargeable  with 
wrong.” Rubber Trading Co. v. Manhattan Rubber Mfg. Co., 116 
N.E. 789, 790 (N.Y. 1917). 
    Glacial  argued  in  the  district  court  that  Aventine  would 
suffer no loss from failing to obtain any damages from Gla‐
cial because as a result of its bankruptcy the creditors of Av‐
entine are now its owners; they’ll take the loss, since if a cor‐
poration  sustains  a  substantial  loss,  the  owners’  stock  is 
worth less. But it doesn’t follow that because the owners of 
the  corporation  are  hurt,  the  corporation  isn’t.  And  finally 
Glacial  argues  that  the  value  of  Aventine’s  indemnification 
claim is zero, because Aventine’s debt to Union Tank (which 
Glacial promised to cover) was discharged in the bankruptcy 
in  exchange  for  stock  that  Aventine  would  otherwise  have 
Nos. 16‐1690, ‐1692                                               5 


been forced to give to another creditor. But Aventine’s debt 
to Union Tank, and therefore Glacial’s liability to Aventine, 
was sharply reduced by the bankruptcy. That was enough of 
a windfall for Glacial. It’s not entitled to more. 
   The  judgment  of  the  district  court  is  reversed,  and  the 
case remanded with instructions to net out the difference in 
the amounts of money owed by the parties to each other and 
award the difference to the party to whom it is due.